Citation Nr: 1443902	
Decision Date: 10/02/14    Archive Date: 10/10/14

DOCKET NO.  09-30 879	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R.N. Poulson, Counsel


INTRODUCTION

The Veteran served on active duty from January 1985 to June 1989, and from June 1989 to June 1991.  He was discharged from his second period of service under other than honorable conditions.  He had a period of inactive duty for training (INACDUTRA) from October 1978 to February 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In March 2011, the Veteran testified at a Travel Board hearing before a Veterans Law Judge (VLJ).  A transcript of the hearing is associated with the claims file.  Although that VLJ has since retired from the Board, the Veteran did not respond to an August 2014 letter asking him if he wanted to have another Board hearing.
 
In May 2011, the Board remanded the case for additional development.  Unfortunately, this claim must be remanded again, as will be discussed below.  

The record contains a claim of entitlement to service connection for sleep apnea.  This issue has not been adjudicated by the agency of original jurisdiction (AOJ).  The Board does not have jurisdiction over this issue, and it is referred to the RO for appropriate development.
  
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran's only service-connected disability is his low back disability, which is rated as 40 percent disabling from October 17, 2009.  He does not meet the requirements for an award of a schedular TDIU under 38 C.F.R. § 4.16(a).  The Board cannot award extraschedular TDIU under 38 C.F.R. § 4.16(b) in the first instance because that regulation requires that the RO first submit the claim to the Director of Compensation and Pension Services for extraschedular consideration.  Thus, in May 2011, the Board remanded the present claim and instructed the RO to refer the claim to the Under Secretary for Benefits or the Director of Compensation and Pension Services.  However, review of the record reveals that VA has not referred the Veteran's TDIU claim for consideration of assignment of an extraschedular TDIU, and thus, a remand is necessary so that such development may be completed.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (a remand by the Board confers on the Veteran, as a matter of law, the right to substantial compliance with the remand).

Accordingly, the case is REMANDED for the following action:

1. Refer the Veteran's TDIU claim to the Under Secretary for Benefits or the Director of Compensation and Pension Services for consideration of assignment of an extraschedular TDIU rating under 38 C.F.R. 
§ 4.16(b).

2. Then, readjudicate the claim on appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  No action is required of the appellant unless he is notified.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
J.A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



